     Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

WALEED BIN KHALID ABU AL-                     §
WALEED AL-QARQANI, et al.,                    §
                                              §
             Petitioners,                     §
                                              §
v.                                            §   Civil Action No. 4:18-cv-1807
                                              §
ARABIAN AMERICAN OIL                          §
COMPANY and ARAMCO SERVICES                   §
COMPANY,                                      §
                                              §
             Respondents.                     §
                                              §
                                              §

                   MOTION FOR RULE 11 SANCTIONS
             BY RESPONDENT ARAMCO SERVICES COMPANY

      Respondent Aramco Services Company (“ASC”) requests that Petitioners Al-

Qarqani et al. and their counsel be sanctioned for twice violating Rule 11 of the

Federal Rules of Civil Procedure. First, the Amended Petition for Enforcement of

Foreign Arbitral Award (the “Amended Petition”) (Dkt. 9) seeks to confirm an

alleged $18 billion foreign arbitral award against ASC without any legal basis. ASC

is a party neither to the alleged agreement to arbitrate nor to the arbitral award.

Second, counsel for Petitioners attempted to avoid the expiration of the statute of

limitations by signing and filing the Petition for Enforcement of Foreign Arbitral

Award (the “Original Petition) (Dkt. 1) prior to requesting and receiving the court’s

approval to practice pro hac vice and appear as attorney-in-charge in this case.




                                          1
        Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 2 of 10



         ASC requests that it be awarded its reasonable costs in responding to the

frivolous claim and filing this motion, that Petitioners’ counsel be barred from

practicing pro hac vice in this case, and that the Original Petition be struck from

the record.

                                PROCEDURAL HISTORY

         On June 1, 2018, Petitioners filed their Original Petition. Dkt. 1. Edward

Chung, Dima Malhas, and Mark Mantel (collectively “Counsel”) each signed the

pleading, representing they were “Pro Hac Vice Counsel & Attorney for Petitioners.”

Id., p. 10. They were not admitted to practice pro hac vice by the court.

         Later that day Counsel filed motions to be admitted to the Southern District

of Texas pro hac vice. Dkt. 2, 3 and 4. Judge Werlein subsequently granted these

motions and issued orders on June 6, 2018 admitting Counsel pro hac vice. Dkt. 6,

7, 8.

         On August 15, 2018, Petitioners filed their Amended Petition asserting a

claim to confirm an alleged $18 billion arbitral award issued by a suspect arbitral

center in Cairo, Egypt on June 3, 2015 (the alleged “Award”). Dkt. 9. ASC was

served with this Amended Petition.

         On September 11, 2018, ASC served Counsel with notice that ASC would

seek sanctions under Rule 11 if their frivolous claim against ASC was not

dismissed. On October 5th, 2018, ASC served counsel with a copy of this Motion for

Rule 11 Sanctions. See enclosure letter and motion attached as Exhibit A.




                                           2
    Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 3 of 10



      On September 12, 2018, ASC filed its Motion to Dismiss the Amended

Petition on the grounds that this court lacks subject matter jurisdiction and that

Petitioners have failed to state a claim for relief under the United Nations

Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the

“New York Convention”) or otherwise. Dkt. 16. This motion is currently set for

submission on November 17, 2018.          ASC adopts and incorporates its Motion to

Dismiss into this Motion for Sanctions.

                                 LAW & ARGUMENT

   1. Standard of Review

      “Every pleading, motion, and other paper of a party represented by an

attorney shall be signed by at least one attorney of record in the attorney’s

name... .” Fed. R. Civ. P. 11(a). An attorney certifies by signing the pleading, among

other things, that its legal claims “are warranted by existing law or by a

nonfrivolous argument for the extension, modification, or reversal of existing law or

the establishment of new law.” Fed. R. Civ. P. 11(b)(2); Whitehead v. Food Max of

Mississippi, Inc., 332 F.3d 796, 802 (5th Cir. 2003) (en banc). Sanctions may be

awarded against any attorney that violates this certification. Fed. R. Civ. P. 11(c);

Whitehead, 332 F.3d at 802.        The burden is on the non-moving party—the

Petitioners and Counsel—to show that it has not violated Rule 11. PrinterOn Inc. v.

BreezyPrint Corp., 93 F. Supp. 3d 658, 709 (S.D. Tex. 2015) (citing Digeo, Inc. v.

Audible, Inc., 505 F.3d 1362, 1368 (Fed Cir. 2007)).      The attorney’s conduct is




                                            3
    Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 4 of 10



evaluated according to an objective standard of reasonableness. Thomas v. Capital

Sec. Services, Inc., 836 F.2d 866, 873 (5th Cir. 1988).

   2. Petitioners’ claim against ASC objectively violates Rule 11 because it
      is contrary to the law and there is no good faith argument for the
      modification or extension of the law.

      Petitioners’ Amended Petition is frivolous because it “lacks an arguable basis

either in law or fact” to enforce the alleged Award against ASC—a stranger to both

the purported agreement to arbitrate and alleged Award. See Stebbins v. Texas 2011

WL 6130403 (N.D. Tex. 2011) (dismissing sua sponte plaintiff’s complaint to confirm

$5 billion arbitral award where there is no arbitration agreement and the parties

never participated in an arbitration) (quoting Neitzke v. Williams, 490 U.S. 319, 325

(1989)).

      It is black-letter law that a foreign arbitral award cannot be enforced against

a party that did not agree to arbitrate.        9 U.S.C. § 207 (“[A]ny party to the

arbitration may apply to any court having jurisdiction under this chapter for an

order confirming the award as against any other party to the arbitration.”)

(emphasis added); DK Joint Venture 1 v. Weyand, 649 F.3d 310, 312 (5th Cir. 2011).

Counsel does not allege that ASC was a party to any agreement to arbitrate or that

ASC participated in any arbitration. See, generally, Dkt. 9.

      Counsel’s sole allegation, or statement, as to ASC is that “this Court should

confirm the Award and enter judgment against Aramco and its U.S. based

subsidiary [ASC].” Id., p. 7. Counsel alleges no facts and no legal argument to

support this conclusory (and factually inaccurate) statement. Counsel makes no



                                            4
    Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 5 of 10



attempt to argue for a good-faith extension or modification of the law. Nor does

Counsel attempt to argue any legal theory that might render ASC responsible for

the obligations of another party.      Counsel objectively violated their Rule 11

obligations by asserting this bare, conclusory claim against ASC. Spiller v. Ella

Smithers Geriatric Ctr., 919 F.2d 339, 346 (5th Cir. 1990) (finding pleading to be

sanctionable because it relied on “conclusory allegation contrary to current

jurisprudence that is made without any support whatsoever and does not represent

a good faith argument to modify existing law.”); Washington v. Williams, 696 F.

Supp. 237, 240 (S.D. Miss. 1988), aff'd, 884 F.2d 576 (5th Cir. 1989) (awarding

sanctions where party ignored venue statute and “advanced no argument for the

extension, modification, or reversal or existing law…”).

      In Merriman v. Security Ins. Co. Hartford, the Fifth Circuit considered

whether the district court abused its discretion in sanctioning plaintiff’s counsel for

asserting a claim for which there was “no basis whatsoever for pursuing” and

contrary to a limitations statute. 100 F.3d 1187, 1193 (5th Cir. 1996).           With

language equally applicable in this instance, the Court wrote:

      Rule 11 is not intended to stifle creative advocacy or to chill an
      attorney’s enthusiasm in pursuing factual or legal theories. But just
      as not every combination of chords constitutes a song, not every
      argument that the law should be otherwise counts as creative
      advocacy. Merriman’s pleadings do not argue for the modification of
      the law of limitations; they do not suggest novel legal theories or a
      creative interpretation of a changing area of the law. The claims
      either rest on poor legal research, bad faith, or both. To say the least,
      the district court did not abuse its discretion … .




                                          5
    Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 6 of 10



Id. at 1194. Petitioners assert a claim that is contrary to the statute and law on

which they rely. Petitioners do not argue that the law should be modified or that

novel theories entitle Petitioners to the extraordinary relief they seek against ASC.

Counsel’s signing of the Amended Petition containing this claim against ASC

objectively violates Rule 11 and warrants sanctions.

      a. Requested remedy

      The policy concerns underlying Rule 11 include deterring frivolous claims like

the one filed by Counsel and to ensure that victims of these lawsuits are protected

against the cost of defending against these claims. Thomas, 836 F.3d at 879 (citing

United Foods & Commercial Workers v. Armour and Co., 106 F.R.D. 345, 348-49

(N.D. Cal. 1986). Both of these policies would be furthered by awarding ASC its

reasonable costs in seeking the dismissal of Amended Petition with prejudice and

the filing of this motion for sanctions.

   3. Counsel separately violated Rule 11 when they signed a pleading
      without being admitted to practice before this court.

      An attorney may also violate Rule 11 by signing and filing a pleading prior to

being admitted to practice before that court. Castillo v. Hongjin Crown Corp., 2009

WL 10669499, at *8 (W.D. Tex. July 14, 2009), adopted as modified, 2009 WL

10669625 (W.D. Tex. Sept. 16, 2009). It is undisputed that Counsel signed and filed

the Original Petition on June 1, 2018, prior to requesting permission from the court

to appear as attorney-in-charge for Petitioners. While seeking sanctions against

Counsel for ignoring the rules regarding pro hac vice admissions might appear

excessive, they are warranted in this case because Counsel’s conduct was a blatant


                                           6
     Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 7 of 10



attempt to avoid the consequences of the statute of limitations. 1 The statute of

limitations to confirm the alleged Award expired on June 3, 2018—two days after

the Original Petition was improperly filed and before Judge Werlein granted

Counsel’s motion to appear pro hac vice. 9 U.S.C. § 207 (application to confirm

award must be made “within three years after an arbitral award”).

       The Original Petition was required to be signed “by at least one attorney of

record.”   Fed. R. Civ. P. 11(a) (emphasis added).           Until Judge Werlein granted

Counsel permission to appear, they could not practice before this court and could

not be considered Petitioners’ counsel of record. Castillo, 2009 WL 10669499 at 8

(“It is axiomatic that unless and until that motion [for pro hac vice] was granted,

Rodriguez had no authority to practice before this Court.”).

       The Local Rules further require that the pleading be signed by the attorney-

in-charge. S.D.Tex. L.R. 11.3. When lawyers who are not members of this Court’s

bar first appear, they are required to seek leave to appear as attorney-in-charge for

a client. S.D.Tex. L.R. 83.1K; In re Cash Media Sys., Inc., 326 B.R. 655, 670 (Bankr.

S.D. Tex. 2005) (finding that Local Rule 83.1K is “clear and [does] not require

interpretation” and holding attorney at fault for failing to move for leave to appear).

Counsel never sought leave to appear as attorney-in-charge and were not admitted

to practice until five days after they filed the Original Petition.



1 This is part of a pattern of questionable conduct. Counsel also continues to knowingly
misrepresent to the court that it served co-respondent Arabian American Oil Company. Dkts. 12
and 14. CT Corp. promptly advised Counsel on August 23, 2018 that service was ineffective. ASC
further advised Counsel on September 11, 2018 that this entity was dissolved in 1990 and that CT
Corp. rejected service.


                                               7
    Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 8 of 10



      The result of Counsel’s unauthorized practice is that the Original Petition

was never properly filed and the statute of limitations ran. Banc of Am. Leasing &

Capital, LLC v. Breakwater Advanced Mfg., LLC, 2018 WL 1834364, at *5 (W.D. La.

Mar. 27, 2018), adopted, 2018 WL 1833304 (W.D. La. Apr. 17, 2018) (Answer

deemed deficient and not properly filed where signed by attorney not admitted to

practice in Western District of Louisiana); Castillo, 2009 WL 10669499 at 8

(“Because the instant motion [was] not signed or filed by anyone having authority to

represent the Plaintiffs in this court, or by anyone having authority to appear in the

captioned case on behalf of the Plaintiffs, it follows that the instant motion was not

appropriately filed.”).

      a. Requested remedy

      Admission to practice pro hac vice is a privilege, not a right. Leis v. Flynt, 439

U.S. 438, 442 (1979). Counsel’s signing of the Original Petition, in contravention of

Fed. R. Civ. P. 11(a) and Local Rule 83.1K, and of the Amended Petition containing

its frivolous claim is an abuse of this privilege.    ASC requests that Counsel be

barred from practicing pro hac vice in this case. Niera v. Frost Nat'l Bank, 2010 WL

5124950, at *2 (W.D. Tex. Dec. 9, 2010) (barring counsel from appearing pro hac

vice in case as Rule 11 sanction). In addition, the Original Petition should be struck

as improperly filed because it was not signed by an attorney admitted to practice in

this district. See S.D.Tex. L.R. 11.4 (“A paper that does not conform to the local or

federal rules or that is otherwise objectionable may be struck on the motion of a

party or by the Court.”).



                                          8
    Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 9 of 10



                                    CONCLUSION

      Counsel should never have filed this claim against ASC. There is no basis in

law or in fact to enter a $18 billion judgment against a company because it is alleged

to be another’s subsidiary. Rule 11 was intended to deter this conduct and it should

be enforced by sanctioning Counsel as follows:

   a. Awarding ASC its reasonable costs in filing its Motion to Dismiss and Motion
      for Sanctions;

   b. Barring Counsel from appearing pro hac vice in this case; and

   c. Striking the Original Petition, which counsel signed and filed before being
      admitted to practice pro hac vice.


Dated: October 29, 2018          Respectfully Submitted,

                                       KING & SPALDING LLP

                                       Robert E. Meadows
                                       Robert E. Meadows
                                       Texas Bar. No. 13885700
                                       S.D. Tex. Bar No. 2856
                                       Andrew Stakelum
                                       Texas Bar No. 24072362
                                       S.D. Tex. Bar No. 1129113
                                       1100 Louisiana St. Ste. 4000
                                       Houston, TX 77002
                                       Tel: (713) 751-3200
                                       Fax: (713) 751-3290

                                       James E. Berger
                                       Texas Bar No. 24107426
                                       S.D. Tex. Bar No. 3208380
                                       1185 Avenue of the Americas
                                       New York, NY 10036
                                       Tel: (212) 556-2100
                                       Fax: (212) 556-2222

                                       Counsel for Respondent
                                       Aramco Services Company

                                          9
     Case 4:18-cv-01807 Document 26 Filed in TXSD on 10/29/18 Page 10 of 10



                               CERTIFICATE OF SERVICE

        I hereby certify that, on October 29, 2018, I electronically filed the foregoing

motion with the Clerk of Court using the CM/ECF system, which will send a notice

of electronic filing to all counsel of record who have consented to electronic

notification.

                                  Robert E. Meadows
                                  Robert E. Meadows




                                           10
33141507.v2
